810 F.2d 199
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald J. BORGQUIST, Plaintiff-Appellant,v.C. Hugh DOHANY, Oakland County, Michigan, Dennis M. Ritter,Robert Giroux, Waterford Township, Diana Turbull, David E.Gensley, Oxford Township, Tom Willard, The State ofMichigan, Defendants-Appellees.
No. 86-1365.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1986.

1
BEFORE:  LIVELY, Chief Judge;  MARTIN and BOGGS, Circuit Judges

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the motion to proceed in forma pauperis, informal brief and the record, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff initiated a complaint in the district court challenging the requirement that he pay taxes.   The defendants filed a motion to dismiss and motions for more definite statement or, in the alternative, to strike the complaint.   The district court dismissed the complaint pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, for failure to state a claim upon which relief can be granted.   Plaintiff appealed.


4
A complaint should not be dismissed unless, after construing it in the light most favorable to the plaintiff and taking the allegations as true, it appears beyond doubt that plaintiff can prove no set of facts in support of his claim which would entitle him to relief.   Lee v. Western Reserve Psychiatric Habilitation Center, 747 F.2d 1062 (6th Cir.1984).   It does not appear that the district court erred in the dismissal of the complaint.


5
It is ORDERED that the decision of the district court be and hereby is affirmed and the motion to proceed in forma pauperis be denied.   Rule 9(d)(3), Rules of the Sixth Circuit.